Citation Nr: 0127141	
Decision Date: 12/10/01    Archive Date: 12/19/01

DOCKET NO.  00-12 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a hearing impairment of 
the right ear, claimed as secondary to a perforated eardrum.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel
INTRODUCTION

The appellant served in the National Guard from February 1954 
to May 1956 and from February 1960 to February 1963.  The 
appellant also served in the Reserves from May 1956 to 
February 1960 and had active military service from October 
1961 to August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the appellant's claim of entitlement to 
service connection for a hearing impairment of the right ear.  
The appellant subsequently perfected this appeal.

A videoconference hearing was held before the undersigned in 
September 2001.


FINDINGS OF FACT

1. The RO has obtained all evidence necessary for an 
equitable disposition of the appellant's appeal.

2. The appellant has a hearing impairment of the right ear.

3. The record does not contain competent evidence that the 
appellant injured his right ear during service, thereby 
resulting in a hearing impairment.

4. The appellant's hearing in the right ear was noted to be 
abnormal upon examination for active duty in October 1961 
and the record does not contain competent evidence that 
the appellant's disability increased in severity during 
his period of active service.



CONCLUSION OF LAW

A hearing impairment of the right ear, claimed as secondary 
to a perforated eardrum, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.385 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No.
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 5100 et seq.; 
see Duty to Assist Regulations for VA, 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  Id.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The appellant was notified in the March 2000 
rating decision and the April 2000 statement of the case 
(SOC) of what evidence would be necessary to establish a 
claim of entitlement to service connection.  The Board 
concludes that the discussions in the rating decision and the 
SOC adequately informed the appellant of the evidence needed 
to substantiate his claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  At the 
September 2001 hearing, the appellant testified that he 
injured his right ear during two weeks of field training 
(summer camp) in 1954, and that he subsequently received 
treatment from Dr. Warren who cauterized his ear and told him 
he had a "busted eardrum."  The appellant tried to get Dr. 
Warren's records but apparently records are not kept after 10 
years and Dr. Warren is deceased.  As records relating to the 
appellant's treatment no longer exist, there is no reasonable 
possibility that further attempts to obtain them would aid 
the appellant. 

The appellant also testified that he went on sick call during 
summer camp in 1954.  The appellant's service medical records 
were requested directly from the Alabama National Guard.  The 
records were subsequently forwarded to the RO with a 
certificate indicating that the attached was "a true and 
complete copy of all Alabama Army National Guard medical 
records pertaining to [appellant] stored on microfilm in the 
Records Holding Area of the Retired Activities/Army Record 
Management Branch of the State Military Department."  Thus, 
it appears that all available service medical records have 
been obtained and associated with the claims folder.  
 
With regard to the duty to assist, the Board notes that the 
appellant has not been provided a VA examination.  Pursuant 
to the VCAA, a medical opinion should be obtained if the 
evidence shows the presence of a current disability, and 
indicates the disability may be associated with service.  See 
38 U.S.C.A. § 5103A (West Supp. 2001).  This duty was 
clarified in the implementing regulations which specify that 
a medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the appellant 
suffered an event, injury or disease in service,...; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  66 
Fed. Reg. 45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)(i)).  As discussed below, the evidence of 
record does not establish that the appellant injured his 
right ear during service.  Consequently, an examination is 
not required.

Based on the foregoing, the Board finds that VA has satisfied 
its duty to notify and to assist.  Therefore, under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).

Laws and Regulations

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  Active military 
service includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty or from an 
acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident occurring during such training.  
38 U.S.C.A. § 101(24) (West Supp. 2001).  

If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2001).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d) (2001).  

Hearing loss disability is defined at 38 C.F.R. § 3.385 
(2001), which provides that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  

An appellant will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304(b) (2001).  Only conditions recorded 
in examination reports are to be considered as noted.  
38 C.F.R. § 3.304(b) (2001).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306 (2001).

Factual Background

The appellant contends that he has had right ear problems 
since 1954 and that he is totally deaf in his right ear as a 
result of an in-service injury.  At the September 2001 
hearing, the appellant testified that he was in the National 
Guard during 1954 as a generator operator.  He worked 
approximately 30 to 40 feet from the 
90-mm guns and was exposed to loud noise without the benefit 
of ear protection. 

The appellant further testified that during summer camp he 
felt like something was wrong.  His head felt hollow and his 
ear was draining.  The appellant went to sick call and was 
given APC's and sent back.  After summer camp he went to a 
private doctor, Dr. Warren, and was informed he had a 
"busted" eardrum. 

In January 1954, the appellant underwent an examination in 
connection with enlistment in the National Guard.  On the 
Report of Medical History, the appellant did not report any 
ear trouble and indicated that "[t]o the best of [his] 
knowledge and belief [he is] sound and well."  On clinical 
evaluation, no abnormalities of the ears were noted.  Hearing 
was 15/15 bilaterally on whispered voice testing.

In February 1960, the appellant underwent another examination 
in connection with enlistment in the National Guard.  On the 
Report of Medical History, the appellant indicated that 
"[he] is in good health."  The appellant did not indicate 
having any ear trouble or running ears.  On clinical 
evaluation, the appellant's ears and drums were determined to 
be normal.  Hearing was 15/15 bilaterally on whispered voice 
testing.

In October 1961, the appellant underwent a physical 
examination in connection with active duty.  On the Report of 
Medical History, the appellant indicated that his health was 
"[g]ood except for right ear."  The appellant also 
indicated having ear trouble and running ears and that he had 
an operation on his right eardrum because it was busted.  On 
clinical evaluation, the appellant's ears and drums were 
noted to be abnormal.  On whispered voice testing, hearing in 
the right ear was found to be abnormal and in the left ear 
was 15/15.  

In June 1962, the appellant underwent an examination in 
connection with separation.  On the Report of Medical 
History, the appellant described his health as "good" 
although he indicated having ear trouble and running ears.  
On clinical evaluation, the appellant's ears and drums were 
considered normal.  At this time, the appellant underwent 
audiometric testing and pure tone thresholds, in decibels, 
were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
40
X
30
LEFT
-5
5
0
X
5

The record also contains a February 2000 report letter from 
Dr. Richard Palesano.  According to Dr. Palesano, the 
appellant had a large cholesteatoma in his right ear which 
required a tympanomastoidectomy in December 1999.  This was 
an attic cholesteatoma which appeared to have been caused 
secondary to a perforation.  The appellant was near complete 
recovery from the procedure with the exception of persistent 
conductive hearing loss.

Dr. Palesano noted the appellant's history was significant 
for a perforation in his right ear 40 years ago that was 
apparently caused from the compression from a 
90-mm gun.  Dr. Palesano further noted that the appellant was 
immediately treated at their facility by Dr. Warren but that 
they do not have records dating back 40 years.

Analysis

As set forth above, in order to establish entitlement to 
service connection the appellant must have a current 
disability.  See 38 C.F.R. § 3.303 (2001).  At the time of 
the June 1962 separation examination, the appellant had a 
hearing disability in the right ear for VA purposes.  See 
38 C.F.R. § 3.385 (2001).  Additionally, Dr. Palesano's 
February 2000 report letter indicates that the appellant 
currently has persistent conductive hearing loss.  
Accordingly, the Board finds that the appellant has a current 
disability.

Service connection also requires that the current disability 
be related to military service.  See 38 C.F.R. § 3.303 
(2001).  The appellant testified that he injured his right 
ear during summer camp in 1954.  The appellant is not a 
combat veteran and therefore, 38 U.S.C.A. § 1154(b) is not 
applicable.  As such, there must be some evidence in the 
record which establishes that the appellant injured his right 
ear during service.  See generally Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996).

Upon review of the record, the appellant has not submitted 
any statements from other individuals who may have witnessed 
or have knowledge of the incident in order to corroborate his 
claim.  Similarly, contemporaneous service medical records do 
not support the appellant's claim and in fact, appear to 
contradict his assertions.  On enlistment in January 1954, 
the appellant's ears and hearing were determined to be 
normal.  There are no treatment records indicating that the 
appellant was seen at sick call for a right ear injury.  On 
examination in February 1960, the appellant did not report 
ear problems and no abnormalities were noted.  However, on 
examination in connection with active duty in October 1961, 
the appellant's right ear and hearing were noted to be 
abnormal.  Thus, the service medical records suggest that the 
appellant's difficulties with his right ear began sometime 
after his examination in February 1960 and before his 
examination for active duty in October 1961.  

The Board acknowledges the appellant's testimony that he 
received treatment for his right ear after summer camp in 
1954 but that the records of such treatment are unavailable.  
While the evidence indicates hearing impairment in October 
1961 and June 1962, the claims folder does not contain other 
medical evidence of treatment for the appellant's right ear 
prior to the December 1999 tympanomastoidectomy.

Additionally, the Board has considered Dr. Palesano's opinion 
that the appellant's cholesteatoma appears to have been 
caused secondary to a perforation.  This opinion suggests a 
relationship between the appellant's current disability and a 
perforation.  However, as discussed, there is no competent 
evidence that the appellant's eardrum was perforated during a 
period of active service.  Dr. Palesano does state that the 
appellant's history is significant for a perforation of the 
right ear 40 years ago that was apparently caused by the 
compression of a 90-mm gun.  This notation regarding a 
perforation of the right ear during service is a 
transcription of the appellant's reported history.  Likewise, 
the notation that the appellant was treated by Dr. Warren for 
a perforated eardrum is also based on the appellant's 
history; it is conceded that the medical facility did not 
save records from "40 years ago".  As such, it is not 
competent evidence that the appellant injured his right ear 
during service.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (transcription of lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
is a medical professional).  

Because abnormal hearing in the right ear was noted on the 
October 1961 examination prior to the appellant's period of 
active duty, the appellant is not entitled to the presumption 
of soundness.  See 38 C.F.R. § 3.304(b) (2001).  In order to 
establish service connection for a preexisting disability, 
there must be some evidence that the disability was 
aggravated during service.  See 38 C.F.R. § 3.306(a) (2001).  

In reviewing the evidence of record, the Board notes that 
audiometric studies were not performed in October 1961, 
although it was noted that hearing in the right ear was 
abnormal.  Audiometric evaluation in June 1962 establishes 
that the appellant has a hearing disability of the right ear 
pursuant to VA standards; see 38 C.F.R. § 3.385 (2001); 
however, there is no evidence to indicate that the 
appellant's hearing impairment increased in severity during 
his period of active service.  

In his March 2000 notice of disagreement, the appellant 
stated that when he enlisted in 1961, he had a hearing loss 
in the right ear.  He contends that during this enlistment he 
was exposed to adverse weather conditions because they were 
in the field a lot and he sought treatment from the Army 
doctor at this time.  As previously discussed, although the 
October 1961 and June 1962 examinations report a hearing 
impairment of the right ear, the medical records are 
otherwise negative for any injury or complaints related to 
the right ear.  There is no evidence that the appellant's 
disability increased during active service.  Therefore, the 
presumption of aggravation does not apply and service 
connection cannot be established on this basis.

Based on the evidence of record, it cannot be concluded that 
the appellant's right ear hearing impairment was incurred in 
or aggravated during service.  While the appellant has a 
current disability, there is no evidence of injury to the 
right ear during service.  The preponderance of the evidence 
is against the appellant's claim and therefore, the equipoise 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) 
(2001).


ORDER

Service connection for a hearing impairment of the right ear, 
claimed as secondary to a perforated eardrum, is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

